Title: To Thomas Jefferson from William Phillips, 6 April 1781
From: Phillips, William
To: Jefferson, Thomas



Sir
Portsmouth 6th. April 1781.

I have received your letter dated the 31st. ulto. and am much obliged to you, Sir, for the attention you have given to the Flag of Truce. I did not, as you observe, know of the German Troops of Convention being moved out of Virginia. As it is, I will hope the Flag may be permitted to go to the head of Elk from whence there may be a conveyance by land supposing, as you say, the Troops of Convention are in Pennsylvania.
I will permit a Flag Vessel laden with Tobacco to proceed to Charles Town in order that such Tobacco may be sold there and the purchase Money appropriated for the payment of the debts of the American Prisoners of War there, and for their subsistence, but this Vessel must go under regulations to be settled between the American General Officer in Command of Your Troops in this Province and our Naval Commanding Officer and myself, and upon the Flags arrival at Charles Town it must abide by the decision of the Commandant there, respecting its being admitted or sent back, in which latter case there shall be full surety given for the Vessel and the Tobacco it contains returning safely to Virginia. And I am  also to inform you that an Officer from hence must go in this Vessel with a Passport to prevent his being taken or made a prisoner of War.
I am, Sir, Your most obedient humble servant,

W Phillips

